DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
1. A relay node configured to have a user equipment function and a base station function, the relay node comprising:

 a controller configured to use the user equipment function to establish a Radio Resource Control, RRC, connection with a base station; and 

a receiver configured to receive, from the base station, a RRC reconfiguration message for establishing, while maintaining the RRC connection, a backhaul Radio Link Control, RLC, channel between the relay node and the base station.


The claims are allowable as the prior art fails to teach or render obvious the above underlined limitations in combination with the other limitation of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Intel Corporation (US 2018/0634435) is pertinent as it teaches:
[0060] A fourth embodiment provides a new PDCP control to reestablish the associated RLC. The procedure is similar to that of the third embodiment, but without involving RRC. In fact, routing (over two RLC paths) is performed by the PDCP-Tx entity and thus re-establishing RLC can be configured to be transparent to RRC when switching route. Without involving RRC to re-establish the RLC entity, a new PDCP indication to RLC and a new PDCP Control PDU may be introduced. Specifically, when using the UL split bearer, the PDCP-Tx at the UE can send an indication to the RLC-Tx entity of the original path to be re-established. The PDCP-Tx can then use a PDCP Control 

However, this fails to teach or render obvious:
a receiver configured to receive, from the base station, a RRC reconfiguration message for establishing, while maintaining the RRC connection, a backhaul Radio Link Control, RLC, channel between the relay node and the base station.

as required by the independent claim 1.

Intel Corporation (US 2015/117028) is pertinent as it teaches:
[0041] Similarly, normally the eNB receives the random access preambles, responds, and then receives a RRC connection request message from the UE. Assuming that either the random access preambles meet the predetermined preamble power or the eNB does not use the power of the random access preambles to determine whether the UE is in coverage enhancement mode, the power of the RRC connection request may be used. In this case, the eNB may keep track of RRC connection requests from the UE and determine that the UE is in coverage enhancement mode if the power of a consecutive number of transmission time intervals of the RRC connection request is below a predetermined connection request power threshold. In other embodiments, this (and other embodiments described herein) may occur not only during initial RRC connection, but also at any point the RLC configuration is configured or reconfigured, i.e., during RRC connection reconfiguration or RRC connection reestablishment.

However, this fails to teach or render obvious:
a receiver configured to receive, from the base station, a RRC reconfiguration message for establishing, while maintaining the RRC connection, a backhaul Radio Link Control, RLC, channel between the relay node and the base station.

as required by the independent claim 1.

Kim (US 2020/0305216) is pertinent as it teaches:
[0254] Further, in the MCG radio link failure reporting method of the disclosure, if the terminal report an MCG radio link failure through a split SRB1 configured in an MCG MAC layer device and an SCG MAC layer device, when a packet duplication function is not configured, by changing a configuration from a first RLC layer device (primary RLC entity) to a second RLC layer device (secondary RLC entity) and from the second RLC layer device (secondary RLC entity) to the first RLC layer device (primary RLC entity), an MCG radio link failure reporting message transmitted by the terminal can be transmitted, and PDCP control data (PDCP control PDU) generated or triggered in a PDCP layer device can be transmitted through a split SRB1 connected to the SCG MAC layer device so as to allow the base station to successfully receive the MCG radio link failure reporting message or the PDCP control data. The reason why the configuration change is required is that the terminal may transmit data to the second RLC layer device when packet duplication is configured in the split SRB1, but may not transmit data (MCG radio link failure reporting or PDCP control data) 

However, this fails to teach or render obvious:
a receiver configured to receive, from the base station, a RRC reconfiguration message for establishing, while maintaining the RRC connection, a backhaul Radio Link Control, RLC, channel between the relay node and the base station.

as required by the independent claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/Primary Examiner, Art Unit 2419